                   Case
                   CO.  1:20-cv-00885-PGG-SLC
                        FILE  DEPT. CLOCK NUMBER   Document 71-7 Filed 01/04/21 Page 1 of 1
                                                 052
                    P0G     001880                        0000095724 1                   Earnings Statement
                    HUDSON      HALL LLC                                                 Period Beginning:    05 13 2019
                    60 COLUMBUS        CIR                                               Period Ending:       05 19 2019
                    NEW YORK, NY 10023                                                   Pay Date:            05 23 2019



                    Taxable Marital Status:    Single                                          DERRICK STEWART
                    Exemptions/Allowances:                                                     102-55 184TH ST
                      Federal:           0
                      NY:                0
                                                                                               2
                      New York Cit:      0                                                     QUEENS NY 11423


                             rate       hours           this period      year to date    Other Benefits and
Regular               17 0000          40 00              680 00           3 789 30                             this period       total to date
Overtime              25 5000             20                5 10               5 10      Pto Balance                                              6 02
                   Gross Pay                             $685 10           3 794 40


                   Statutory
                   Federal Income Tax                      -69   70           368   78
                   Social Security Tax                     -42   47           235   25
                   Medicare Tax                             -9   94            55   02
                   NY State Income Tax                     -28   19           139   43
                   New York Cit Income Tax                 -19   55            98   02
                   NY SUI SDI Tax                           -0   60             4   20
                   NY Paid Family Leave Ins                 -1   05             5   80

                   Net Pay                               $513 60


                   Net Check                             $513 60


                     Your federal taxable wages this period are $685 10




                                                                                                                                      2000 A DP, LLC




                                                                                         P0G                                   1-2/210

                    HUDSON HALL LLC                                                      Payroll check number: 0000095724
                    60 COLUMBUS CIR                                                      Pay date:             05 23 2019
                    NEW YORK NY 10023


    Pay to the
    order of:       DERRICK         STEWART
    This amount:    FIVE HUNDRED THIRTEEN AND 60 100 DOLLARS                                                                       $513.60

                             ASSISTANCE WITH VERIFICATION AVAILABLE AT 877-423-7243




                                                                                                                   Hudson Hall 0035
